Crockett, J., dissenting:
I am unable to agree with a majority of the Court in its interpretation of the deed from Olvera to Hartman. Though the phraseology employed in the description of the interest *492conveyed is somewhat awkward, and not altogether free from obscurity, it becomes sufficiently free from ambiguity when considered in the light of the surrounding circumstances. It recites the previous conveyance to Crosby, the consideration for which it was made, and his failure to perform the contract, by reason of which the consideration failed. It then describes the interest intended to be conveyed to Hartman, as the same undivided one-third which had been “ conveyed as aforesaid to said Elisha O. Crosby.” The only purpose of this description was to repel the inference that the grantor intended to convey to Hartman any portion of the undivided two-thirds which he retained after the conveyance to Crosby. In other words, the manifest and only purpose of the grantor was to substitute Hartman to such rights in the land as Crosby would have had if he had performed the contract, and none other. If Hartman did not acquire that interest, he took nothing by the deed; and to hold that this limitation upon the interest conveyed, is nugatory, and that the deed was operative to convey to Hartman one of the two undivided thirds reserved by Olvera out of the conveyance to Crosby, is to frustrate the plain intention of the parties. Nor do I see any difficulty in giving to the deed the effect which the parties intended. If the interest conveyed to Crosby was extinguished or had become incapable of enforcement under the Statute of Limitations, it was competent for Olvera to convey to Hartman the particular interest which he had thus acquired by force of the statute, and to limit the conveyance to that purpose. The legal effect of the deed, therefore, was to transfer to Hartman such title to that particular third as Olvera could-convey. It then became a question whether this particular third belonged to Hartman or to the defendant Eeed, claiming under Crosby, and the purpose of this action was - to determine that question. I perceive no reason why the action will not lie, and on the facts found I think the. plaintiff is entitled to judgment.
Mr. Chief Justice Wallace, being disqualified, took no part in the decision.